Citation Nr: 0700782	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to August 6, 1996, 
for the grant of service connection for degenerative disc 
disease at L5-S1.

2.  Entitlement to an effective date prior to February 18, 
2004, for the grant of service connection for major 
depression.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the VA Regional 
Office (RO) in Jackson, Mississippi, which adjudicated the 
issues on appeal.   


FINDINGS OF FACT

1.  An unappealed October 1969 rating decision denied service 
connection for narrowing of the disc space at L5-S1 (a "back 
disorder").  

2.  The RO notified the veteran in September 1979, September 
1983, October 1994, and January 1995 that the October 1969 
rating decision was final and that he needed to submit new 
and material evidence to reopen his claim for service 
connection for a low back condition.  

3.  An unappealed May 1996 rating decision denied service 
connection for a back condition involving narrowing of the 
disc space at L5-S1.  

4.  On August 6, 1996, the RO received the veteran's claim of 
entitlement to service connection for a low back condition.

5.  On February 18, 2004, the RO received the veteran's claim 
of entitlement to service connection for major depression.

6.  The veteran's service-connected major depression renders 
him so helpless that he requires assistance on a regular 
basis.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 6, 
1996, for the grant of service connection for degenerative 
disc disease at L5-S1 have not been met.  38 U.S.C.A. § 5110 
(West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2006).

2.  The criteria for an effective date prior to February 18, 
2004, for the grant of service connection for major 
depression have not been met.  38 U.S.C.A. § 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2006).

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance have been met.  
U.S.C.A. § 1114 (West Supp. 2005); 38 C.F.R.            §§ 
3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Prior to August 6, 1996, for 
the Grant of Service Connection for 
Degenerative Disc Disease at L5-S1

In September 1998, the RO issued a rating decision in which 
it granted service connection for degenerative disc disease 
at L5-S1, effective August 6, 1996.  The veteran appealed 
that decision with respect to the effective date of that 
award.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2006).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for a low 
back condition in 1969.  The RO denied the veteran's claim in 
an October 1969 rating decision on the basis that a chronic 
back disorder was not shown in service and that narrowing of 
the disc space at L5-S1 was not shown until 2 1/2 years after 
service.  The veteran was notified of the October 1969 rating 
decision as well as his appellate rights in a letter dated in 
November 1969.  Since the veteran did not appeal that 
decision within one year of being notified, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran attempted to reopen his claim for service 
connection for a low back condition on several occasions.  In 
letters dated in September 1979, October 1983, October 1994, 
and January 1995, the RO notified the veteran that the 
October 1969 rating decision was final because he did not 
file a notice of disagreement within one year of being 
notified of that decision.  The RO also explained that he 
needed to submit new and material evidence to reopen his 
claim of entitlement to service connection for a low back 
condition.  

In a May 1996 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back condition involving narrowing of the disc space at L5-
S1.  The veteran was notified of that decision as well as his 
appellate rights in a letter dated in May 1995.  Since the 
veteran did not appeal that decision within one year of being 
notified, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

On August 6, 1996, the RO received a statement from the 
veteran indicating that he was treated for back pain in June 
1996 while on active duty with his reserve unit.  Since the 
veteran did not specifically express disagreement with the 
May 1996 rating decision, the RO properly construed this 
statement as a claim to reopen rather than a notice of 
disagreement as to the May 1996 rating decision.  Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002) (a notice of 
disagreement  must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review). 

The RO then developed the veteran's claim and obtained 
evidence showing that his degenerative disc disease at L5-S1 
was related to service.  In a September 1998 rating decision, 
after considering this additional evidence, the RO granted 
service connection for degenerative disc disease at L5-S1.  
The RO assigned an effective date of August 6, 1996, the date 
of claim.  The veteran appealed that decision with respect to 
the effective date. 

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than August 6, 1996, the 
date the veteran filed his claim to reopen which resulted in 
the grant of benefits.  The May 1996 rating decision that 
declined to reopen the veteran's claim for service connection 
for a back condition involving narrowing of the disc space at 
L5-S1 is the most recent final decision.  The veteran filed a 
claim to reopen on August 6, 1996, which was subsequently 
granted.  Thus, the veteran is only entitled to an effective 
date of August 6, 1996, the date the RO received his claim to 
reopen.  The Board has reviewed the record but finds no 
document between the time the veteran was notified of the May 
1996 rating decision and August 6, 1996, the date the RO 
received his claim to reopen, that could be construed as a 
claim for service connection for a low back condition.

The veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits in 1969.  
At his April 2004 hearing, the veteran explained that he did 
not file a notice of disagreement concerning the October 1969 
rating decision because he did not understand the appeals 
process at that time.  Unfortunately, this type of argument 
has been considered and rejected by the Court in previous 
cases.  The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of       § 5110 
to be that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110.");  Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to 1969.

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date prior to August 6, 1996, for the grant of 
service connection for degenerative disc disease at L5-S1.  
Hence, the appeal is denied.

II.  Effective Date Prior to February 18, 
2004, for the Grant of Service Connection 
for Major Depression

In a September 2004 rating decision, the RO granted service 
connection for major depression, effective February 18, 2004.  
The veteran appealed that decision with respect to the 
effective date of that award.  

The RO received the veteran's claim of entitlement to service 
connection for major depression on February 18, 2004.  The 
Board has thoroughly reviewed the record but finds no 
document prior to February 18, 2004, that could be construed 
as a claim for service connection for major depression.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  As such, for the reasons 
noted above, under 38 U.S.C.A. § 5110(a), the effective date 
can be no earlier than February 18, 2004, the date the 
veteran filed his claim for service connection for major 
depression.

III.  Special Monthly Compensation 
Based on the Need for Regular Aid 
and Attendance

The veteran is considered totally disabled due to his 
service-connected major depression, rated as 100 percent 
disabling, as well as his service-connected degenerative disc 
disease at L5-S1, rated as 60 percent disabling.  

As a result of these service-connected disabilities, the 
veteran filed a claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound.  In October 2006, the RO 
granted special monthly compensation by reason of being 
housebound, but denied special monthly compensation based on 
the need for regular aid and attendance.  Therefore, the only 
issue remaining on appeal involves entitlement to special 
monthly compensation based on the need for regular aid and 
attendance

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

In this case, the evidence shows that the veteran's major 
depression renders him so helpless as to require the regular 
aid and attendance of another person.  A May 2006 VA 
examination report supports this conclusion.  At that time, 
the examiner reviewed the claims file, interviewed the 
veteran and his spouse, and conducted a mental status 
examination before concluding that the veteran was in need of 
regular aid and attendance of anther person due to his major 
depression. 

In this regard, the examiner noted that the veteran was 
irritable, distractible, and minimally attentive.  His spouse 
supplied most of the information, explaining that she had to 
quit her job because he needed constant supervision.  She 
explained that he simply would not carry out activities of 
daily living satisfactorily without her assistance.  For 
instance, she prepared all meals, set out his clothes, and 
made sure that he carried out basic activities of daily 
living.  Otherwise, he would sit for hours and not attend 
appropriately to basic activities, such as eating.

The examiner thus concluded that the veteran demonstrated 
behavior and limitations that appeared to constantly require 
his spouse's assistance.  Information reported by both the 
veteran and his spouse indicated that he would not be 
maintainable in the home without her constant assistance and 
attention, "that is, aid and attendance did appear to be 
required and appropriate; his wife presented herself as 
having stopped work to currently provide such aid and 
assistance, that is, aid and attendance appeared indicated 
and necessary."

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

In light of this report, it appears that the veteran's 
service-connected major depression renders him so helpless 
that he requires assistance on a regular basis.  Accordingly, 
special monthly compensation is warranted on the basis that 
the veteran requires regular aid and attendance of another 
person due to his service-connected disabilities.  

IV.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his earlier 
effective date claims; (2) informed him about the information 
and evidence that VA will seek to provide; (3) informed him 
about the information and evidence he is expected to provide; 
and (4) requested him to provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claims."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date 
claims decided herein, is available and not part of the 
claims file.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

ORDER

An effective date prior to August 6, 1996, for the grant of 
service connection for degenerative disc disease at L5-S1 is 
denied.

An effective date prior to February 18, 2004, for the grant 
of service connection for major depression is denied.  

Special monthly compensation based on the need for regular 
aid and attendance is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


